The opinion of the Court w7as delivered by
Fenner, J.
Plaintiffs sued defendant as administrator of Elbert Nettles for a balance of account of $749.51. The accounts from which this balance results include sales of a large amount of cotton which was received and sold by plaintiffs and credited to defendant in ac*789count. The defendant denies that the balance claimed is due, and flies a demand in reconvention, in which he claims a judgment against plaintiffs for the proceeds of said cotton, amounting, as alleged, to more than $7000, on the ground that said proceeds are property of the succession, and, as such, must be paid over to the administrator to be administered and distributed according to law.
Plaintiffs are appellants from a judgment condemning them to pay to the administrator the sum of $992.09, the value of twenty-nine bales of cotton, adjudged to have been received by plaintiffs after the death of Nettles, and giving a judgment in favor of plaintiffs to be paid in course of administration for $1062.42.
Thus, it will be seen, that plaintiffs recover judgment for several hundred dollars' more than they claimed in their petition. This results from the fact that in condemning plaintiffs to pay over to the succession the proceeds of cotton which had been credited on the account, this necessarily increased pro tanto the balance due on said account, and if the value of all the cotton claimed by defendant, say $7000, had been allowed, it would, in the same measure, have increased the amount due to the plaintiffs as ordinary creditors.
We mention these matters at the threshold of the case in order to dispose of the motion made, bj^ defendant to dismiss the appeal as to the principal demand because that is not within our jurisdiction.
Ordinarily the motion would be well taken, because it is well settled that an appealable demand in reconvention does not give us jurisdiction of an unappealable principal demand, and vice versa.
But we regard this as an exceptional case, in which the principal and reconventional demand are so interlaced that one cannot be considered without the other. The issue, as framed by the pleadings, involves the adjustment of the entire account between the parties, in which the claims on both sides must be considered, and this adjustment includes an amount in dispute exceeding two thousand dollars.
The motion to dismiss is therefore denied.